9
Dear State Medicaid Director:

It has been brought to our attention that some States have unique laws that we believe present
compelling reasons to re-examine our third party liability policy concerning tort claims. Some
States authorize hospitals which participate in the Medicaid program undertake collection
efforts in order to recover the amount of benefits paid by Medicaid. The hospital files a lien
representing the
amount of its charges which includes the amount Medicaid has paid the
hospital. Once the lien has been perfected, the hospital is required to reimburse Medicaid. In the
event that the settlement exceeds Medicaid’s payment, the hospital is allowed to keep excess
collections to cover its expenses. In the event that a provider determines, at some point, that it
the provider generally
would no longer be cost effective to pursue a claim in its own
withdraws its lien and it is
up to the State to pursue the lien on
of Medicaid. In
consideration of such State laws, we are clarifying our policies on tort claims.
We are broadening our policy interpretation which
allow States to permit providers to pursue
payment in excess of Medicaid’s reimbursement in tort situations as
as certain conditions are
met. Specifically, States must assure that Medicaid is made whole before providers can keep any
monies. Secondly, the State must assure protection to its Medicaid beneficiaries by
providers fiom receiving money that has been designated to go to the beneficiary. Enclosed is a
detailed analysis of this policy clarification.

If you have any questions concerning this policy clarification, please contact your respective
regional office.
Sincerely.
I

.

Judith D. Moore
Acting Director
Medicaid Bureau
Enclosure

-

Page 2 State Medicaid Director
cc:
All Regional Administrators

All Associate Regional Administrators
Division of Medicaid

Lee Partridge
American Public Welfare Association
Joy Wilson
National Conference of State Legislatures
National Governor’s Association
Lloyd Bishop
Office of Legislative and Inter-Governmental

HCFA

-

PROVIDERS’ RIGHTS TO PAYMENT TORT CLAIMS
policy is that once a provider bills Medicaid, it must accept Medicaid’s payment as
(42 CFR 447.15). It then becomes the responsibility
Medicaid agency to
payment in
states that where legal liability is found to exist
pursue reimbursement. Section
after Medicaid payment is made
State . . . will seek reimbursement for such assistance to the
extent of such legal liability.”
Furthermore, 42 CFR
to circumstances where a State has a waiver (of
cost avoidance), provides that the State, . . must seek recovery of reimbursement from the
relates to
third party to the limit of legal liability” (our emphasis). Section
situations where the State . . learns of the existence of a liable third party after a claim is paid,
or benefits become available fiom a third party
a claim is paid” by Medicaid. Although
paragraph
omits the emphasized language, we contend that it is
contained the
reference to “reimbursement” which simply a shortcut reference to the longer phrasing in
paragraph (1). This is
supported by preamble language found in 50 Federal Register
46654 (November 12, 1985) which states that the . . State would pay the entire claim and then
seek reimbursement from any liable third party.”
There are certain circumstances whereby it is permissible for States to adopt a policy that would
allow providers to accept a Medicaid payment and to subsequently return that payment to
Medicaid in order to seek reimbursement fiom a third party. For instance, in the event that there
is a third party liable for payment at the time services are rendered and the third party would have
been billed had the provider known of its existence, the State may allow providers to return
Medicaid’s payment thus invoking the cost-avoidance procedures. This is supportable as a
correction of an erroneous payment, since the regulation’s cost-avoidance procedures could or
should have been applied in the first instance. In the event that it was
until
Medicaid
paid for the services that the third party was determined to be liable for payment, for example, as
a result of a tort lawsuit, the statute and regulations would appear to require direct pursuit by the
State.
To put this issue in perspective, we will outline the various scenarios under which a provider
receives payment for services rendered to a Medicaid beneficiary. First, the provider could obtain
compensation directly from the liable third party, bypassing Medicaid directly. Second, the
provider could bill Medicaid, and thus is obligated to accept the Medicaid payment as payment
full for services rendered. Third, the provider could bill Medicaid, discover the existence of a
third party payer, and seek to bill that third party payer after refunding the Medicaid payment to
the State agency. It is this latter situation that we now address.

The issue is whether the provider could abrogate its agreement with Medicaid (under which it has,
by billing Medicaid, agreed to accept the Medicaid payment as
in
and seek
compensation fiom a third party. This a matter that is governed by State contract laws.
Essentially, there are two kinds of provider agreements between a provider and the Medicaid
a claim form) to
program. One is where the provider submits claims on an individual basis
Medicaid, thus participating in Medicaid for that patient. The second is where a comprehensive

Page 2 - Providers’ Rights to Payment - Tort Claims
formal provider agreement is executed between the provider and Medicaid which governs the
Medicaid and seek
provider’s responsibilities and duties. The provider is permitted to
from the third party payer so long as the contract or agreement does not violate
existing Federal law and the intent of both parties is to abrogate the contract provisions on an
individual patient basis.

In non-tort situations, if the provider seeks reimbursement fiom a health insurer after refunding
Medicaid, the provider will generally receive the health insurance contract rate. There is no
to either party since the State is reimbursed to the extent of its medical expenditures, the third
party is paying what it has contractually agreed to pay, and the beneficiary is not
in any
way. Therefore, States may permit a provider to first
the Medicaid payment, and then,
a third party payer. This application, however, has historically extended
seek reimbursement
to the non-tort situation
a health insurer is the third party payer) for the reasons given
below.

In the tort situation, the judgment or settlement will often contain more than just an element for
medical services, such as pain and suffering or loss of consortium. Thus, the total amount will
often exceed the medical expenses. Although the beneficiary has claim to this amount, pursuant
to section
and
of the Act, the beneficiary has assigned to the State any
rights to medical support and to payment for medical care fiom the third party payer. Thus, the
State has claim to the entire judgment or settlement amount to the extent of its total payment.
Once the
recovery amount has been identified and collected by the State, Federal law and
regulations dictate the distribution of the amount collected. Based on section
of the
Social Security Act (the Act), the beneficiary is entitled to any remainder once the Medicaid
program (both Federal and State share) has been reimbursed. In addition, section
of the Social Security Act (the Act) prohibits Medicaid providers from directly billing Medicaid
beneficiaries and
establishes penalties for providers who violate this prohibition. The
statute does not offer any special exceptionsfor liability settlements. Therefore, in a tort
situation, if the provider were to reimburse the Medicaid program, and then seek reimbursement
for the
amount of its charges which includes the amount Medicaid has paid the provider, this
could have the effect of taking monies fiom the beneficiary.

a

As long as States assure preservation of certain principles, Federal law would not preclude the
practice of providers pursuing payment in tort situations in excess of Medicaid’s reimbursement.
Mechanisms for securing such assurances must be binding on providers and could include State
laws, regulations, or provider agreements. Specifically, the State must assure that Medicaid is
made whole before providers can keep any monies. The State must also prohibit providers fiom
pursuing money that has been awarded to the Medicaid beneficiary. In other words, the provider
lien must be against the tortfeasor and not the general assets of the beneficiary,
the provider
would be entitled to reimbursement from a tort judgement or
when the settlement
specifically distinguishes a set amount of money for medical expenses
then only if this amount
is above the amount owed to Medicaid. The provider could be reimbursed only if the money has
not been allotted to the beneficiary in a court judgement or settlement. This would mean that if
the lien were not perfected, the tortfeasor would stand to retain the money.

-

Page 3 Providers’ Rights to Payment -Tort Claims
State does, in
assure protection of beneficiaries’ assets in this way, then it
be
permissible to allow the provider to abrogate its agreement with Medicaid and return Medicaid’s
State also authorizes the provider to
payment before pursuing its own lien. Furthermore,
act on behalf of the Medicaid agency, it
be permissible for the
to allow the provider
to return Medicaid’s payment after the provider has received a
as long as Medicaid is
made whole. In addition, Medicaid’s rights to pursue monies designated for pain and suffering
and loss of consortium must be preserved. Lastly,in accordance with section 3907 of the “State
Medicaid Manual,” it is permissible for the State to compensate the provider for legitimate costs
in pursuing the third party on behalf of Medicaid.

